Citation Nr: 1109246	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD. 

3.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in April 2008.  Transcripts of both hearings are of record.

The RO initially denied entitlement to service connection for PTSD in an unappealed February 1999 rating decision.  When a claim has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disability before reaching the merits of the claim.

With respect to the Veteran's reopened claim for service connection, the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a psychiatric disability, to include PTSD, as noted on the title page.

In support of her claim for service connection for PTSD, the Veteran submitted a June 2007 letter from her private physician diagnosing PTSD and finding that the Veteran was 100 percent disabled and unemployable due to her psychiatric condition.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The issue of entitlement to TDIU has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was initially denied in an unappealed February 1999 rating decision.  

2.  The evidence received since the February 1999 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

3.  PTSD is due to in-service stressors for which there is corroborative evidence.

4.  Chronic depression was incurred secondary to PTSD.

CONCLUSIONS OF LAW

1.  The RO's February 1999 rating decision is final as to the claim of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD was incurred due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).

4.  Chronic depression is the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for PTSD and chronic depression.  

Claim to Reopen

The Veteran was denied service connection for PTSD in an unappealed February 1999 rating decision.  The RO found that the evidence of record, including service treatment records and reports of VA examinations conducted in October 1998 and December 1998, did not establish a valid diagnosis of PTSD.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the record since the February 1999 rating decision includes records of treatment showing multiple diagnoses of PTSD from the Veteran's VA and private health care providers.  In addition, PTSD was diagnosed by VA psychiatric examiners who examined the Veteran in August 2008 and May 2010.  This competent medical evidence of PTSD pertains to an element of service connection that was previously lacking and is clearly new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, reopening of the claim is warranted.  



Reopened Claim

The RO has considered the claim on a de novo basis, to include in the September 2008 statement of the case.  Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, as the Board is granting the full benefit sought on appeal, there is no prejudice to the Veteran.

The Veteran contends that her current PTSD is due to several in-service stressors including numerous instances of sexual trauma, harassment, and physical assaults.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The record contains consistent diagnoses of PTSD from the Veteran's private and VA health care providers dating from May 1998 to the present.  Thus, the evidence of record establishes a current disability diagnosed as PTSD.  As such, the focus of this is case is therefore whether the Veteran's PTSD is related to stressors during service and whether there is credible supporting evidence that the claimed in-service stressor occurred. 

The Veteran has not alleged any involvement in combat, and service personnel records do not provide any evidence confirming the Veteran's participation in combat.  Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) (amending 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

The Veteran has reported several instances of military sexual trauma and physical abuse.  In April 2008 and November 2010, she testified that she was the only woman in her tactical unit and was constantly harassed due to her gender.  In addition, she reported that she was sexually assaulted and abused throughout active duty service by her husband.  The Veteran has also reported being physically assaulted on several occasions during service, most seriously in April 1974 when she was beaten by a woman who was under house arrest in the barracks.  

Service records are negative for evidence of a psychiatric disability and the Veteran has stated that she never reported the instances of sexual abuse or harassment that occurred during active duty.  However, service treatment records appear to corroborate several of the physical assaults reported by the Veteran.  In April 1974, the Veteran was treated for a scalp laceration when she was pushed into a stove.  She testified in November 2010 that this injury occurred when she was attacked while guarding another soldier.  The Veteran also reported that she was physically assaulted at a roller rink and an undated service treatment record confirms complaints of low back pain following an injury at a roller rink when the Veteran was hit in the low back with someone's elbow.  

The record also contains lay evidence substantiating the occurrence of the claimed stressors.  In June 1998 statements, the Veteran's friend and sisters described how the Veteran's behavior changed after her return from active duty service.  The Veteran was also noted to have confided in her friends and family about instances of sexual abuse that occurred during active duty service.  The Board finds that the service department records and the competent lay evidence submitted by the Veteran combine to verify the Veteran's credible testimony regarding her in-service stressors.  

The record also contains competent medical evidence of a link between the Veteran's PTSD and her reported in-service stressors.  The Veteran has undergone consistent treatment for PTSD at the VAMC during the claims period, and her VA physicians have linked her PTSD to military sexual trauma.  Similarly, private physicians have also provided medical opinions in support of the Veteran's claim, most recently in October 2010, when the Veteran's private doctor opined that the Veteran's PTSD was related to her sexual and physical abuse during active duty.  VA psychiatric examiners who examined the Veteran and reviewed the claims file in August 2008 and May 2010 have also provided medical opinions relating the Veteran's PTSD to her military sexual trauma.  The evidence therefore establishes a link between the Veteran's PTSD and her verified in-service stressors.  

The record establishes the presence of a current diagnosis of PTSD, competent medical evidence of a link between the Veteran's PTSD and the reported in-service stressors, and credible supporting evidence that the claimed in-service stressors occurred.  The weight of the evidence is therefore in favor of the claim and service connection for PTSD is granted.  

Finally, the Board notes that the August 2008 and May 2010 VA examiners found that the Veteran manifested chronic depression secondary to PTSD.  The Veteran has also carried diagnoses of major depressive disorder in addition to PTSD throughout the claims period, and was most recently diagnosed with major depression and PTSD by her private physician in October 2010.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  As the record contains competent medical evidence of a link between the Veteran's PTSD and depression, service connection is warranted for chronic depression on a secondary basis.

As discussed in the Introduction, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  23 Vet. App. 1, 5 (2009).  Given the discussion above, the Board finds that there is no other separate and distinct mental disability potentially related to the Veteran's military service at any point during the pendency of the claim that is for consideration.  Accordingly, the award of service connection for PTSD (with secondary depression), constitutes a full grant of the benefit sought on appeal.


ORDER

Reopening of the claim for entitlement to service connection for PTSD, is granted. 

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for depression is granted. 

REMAND

The Veteran contends that service connection is warranted for residuals of a back injury as she sustained multiple back injuries during active duty service.  During the April 2008 and November 2010 hearings, she testified that on one occasion she was kicked in the back and incurred a broken tailbone.  The Veteran also described incurring a second back injury when she was hit in the back at a roller rink.  An undated service treatment record confirms that the Veteran complained of low back pain following an injury at a roller rink when she was hit in the low back with an elbow.

The Veteran testified at the November 2010 hearing that she started seeking treatment with VA in 1976 for her back.  (See Transcript at 8.)  The Veteran also testified that she had back pain through the 1980s.  (Id. at 9-10.)The September 2008 statement of the case reflects that VA treatment records were requested from December 1976 through March 1990; however, the records received were dated from April 1988 through August 2007.  The Board finds that additional attempts must be to obtain these VA treatment records from 1976 to 1988.  38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA examination in August 2008 in response to her claim for service connection for a back disability.  After examining the Veteran and reviewing the claims folder, the VA examiner found that a medical opinion could not be rendered without resort to mere speculation as the record did not establish a continuity of treatment for a back problem.  In addition, the examiner noted that the Veteran's spinal arthritic changes could be due to her age.  The Board finds that this medical opinion is not adequate for rating purposes as the examiner did not provide a full basis for the conclusion that any stated medical opinion would be speculative, especially in light of the Veteran's November 2010 testimony regarding a continuation of back pain since service.  

In Jones v. Shinseki, the Court stated that the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data."  23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Upon remand, the Veteran should be afforded a new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Make as many requests as are necessary to obtain relevant VA treatment records (regarding her claimed back disorder) from December 1976 to April 1988.  The Veteran testified that she received treatment at the Muskogee regional medical center.  

Cease efforts only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records are unobtainable, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above directive, schedule the Veteran for a VA orthopedic examination with an appropriate examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any back disabilities were incurred as a result of active service, to include the reported in-service back injuries.  The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  Readjudicate the claim on appeal.  If the benefit on appeal is not fully granted, issue a supplemental statement of the case (SSOC) and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


